Citation Nr: 1013240	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in 
November 2008 when it was remanded for additional 
evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Board remanded the issue on appeal back to the AMC/RO in 
November 2008 as there was no indication that the examiner 
who prepared the report of a February 2004 VA examination 
had reviewed the claims file in connection with the 
examination.  The Board noted that the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
has held that post service reference to injuries sustained 
in service, without a review of service treatment records, 
is not competent medical evidence.  Grover v. West, 12 Vet. 
App. 109, 112 (1999).  The Court has also held that an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The Board found in November 2008 that the examiner who 
conducted the February 2004 VA joints examination should 
examine the Veteran's claims file and determine if this 
review changes her diagnosis.  

A review of the claims file demonstrates that the 
development directed by the Board's November 2008 VA 
examination has not been complied with.  The evidence of 
record indicates that the Veteran failed to report for an 
examination which was scheduled on February 20, 2009.  The 
Board notes, however, that the only notification of 
examination which was sent to the Veteran which is of record 
is apparently dated March 13, 2009, three weeks after the 
examination date.  The Board finds the evidence of record 
demonstrates that the Veteran did not receive timely notice 
of the examination date.  The Board further notes that its 
remand did not require the Veteran to be scheduled for an 
examination.  The Board directed that re-examination was 
required in two instances:  if the examiner who conducted 
the February 2004 VA examination determined that another 
examination was required or if the examiner who conducted 
the February 2004 VA examination was not available.  There 
is no memorandum in the record indicating that the examiner 
who conducted the February 2004 VA examination is not 
available.  Without such evidence, the Board must assume 
that the examiner is still employed by VA and available to 
produce the required addendum.  

The Board notes the Veteran's representative requested that 
the issue on appeal be remanded for compliance with the 
Board's November 2008 remand instructions.  

The Board finds the issue on appeal must be remanded for 
compliance with the Board's November 2008 remand 
instructions.  In the case of Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the examiner who conducted 
the February 2004 VA joints examination 
and request that she review pertinent 
documents in the claims folder and 
prepare an amended report, indicating if 
there is a change in the prior diagnosis 
after the claims folder review.  The 
examiner must be informed that any 
reports of in-service injury to the 
Veteran's back should be assumed to be 
true if the Veteran reports the injury 
occurred during combat.  The Veteran may 
be recalled for examination, if deemed 
necessary.  If the examiner who 
conducted the February 2004 VA 
examination is not available, arrange 
for a VA examination by a suitably 
qualified health care professional to 
conduct an appropriate VA examination to 
determine if it is at least as likely as 
not (50 percent or greater likelihood) 
that the Veteran currently has a back 
disorder which was incurred in or 
aggravated by active duty service.  The 
examiner must be informed that any 
reports of in-service injury to the 
Veteran's back should be assumed to be 
true if the Veteran reports the injury 
occurred during combat.  A complete 
rationale must be provided for all 
opinions rendered.  If any opinion 
requested cannot be provided without 
resort to speculation, the examiner 
should state this.

2.  If it is determined that another VA 
examination of the Veteran is required, 
a copy of the notification letter 
informing the Veteran of the date of the 
examination must be associated with the 
claims file.  If it is determined that 
the examiner who conducted the February 
2004 VA examination is not available, 
this fact must be documented in the 
claims file.  

3.  Following completion of the above, 
review the evidence and determine 
whether the Veteran's claim may be 
granted.  If not, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The appellant and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

